Digitally signed by
                                                                              Reporter of Decisions
                                                                              Reason: I attest to the
                               Illinois Official Reports                      accuracy and
                                                                              integrity of this
                                                                              document
                                      Appellate Court                         Date: 2018.07.25
                                                                              10:02:30 -05'00'




                  Campbell v. Acme Insulations, Inc., 2018 IL App (1st) 173051



Appellate Court           ARLIN CAMPBELL, Deceased, By and Through His Special
Caption                   Administrator, Anissa Campbell Ivey, Plaintiff-Appellee, v. ACME
                          INSULATIONS, INC.; ACTION INSULATING SERVICES, INC.;
                          AJAX ELECTRIC COMPANY; AJAX MAGNETHERMIC
                          CORPORATION; ALLEGHENY INTERNATIONAL, INC., f/k/a
                          Allegheny Steel Company; ALLEGHENY STEEL COMPANY;
                          ALLIED INSULATION SUPPLY COMPANY, INC.; ALLOYED
                          INSULATION COMPANY, INC.; ARVINMERITOR, INC.;
                          ARCTIC INSULATION, INC.; A.W. CHESTERTON COMPANY;
                          BRAND          INSULATIONS,           INC.;       BORG-WARNER
                          CORPORATION, by Its Successor-in-Interest Borg-Warner Morse
                          TEC, Inc.; CARBOLINE COMPANY; CARDINAL INDUSTRIAL
                          INSULATION COMPANY, INC.; CARLISLE INSULATION,
                          INC.; CATERPILLAR, INC.; CBS CORPORATION, f/k/a Viacom,
                          Inc., Merger to CBS Corporation, f/k/a Westinghouse Electric
                          Corporation; CERTAIN-TEED CORPORATION; COLFAX
                          CORPORATION, a Virginia Corporation, a/k/a Warner Electric, a/k/a
                          Boston Gear, a/k/a Delroyd Worm Gear Formsprag Clutch, a/k/a
                          Stieber Clutch, a/k/a Ameridrives Couplings, a/k/a Wichita Clutch,
                          a/k/a Nuttall Gear, a/k/a Industrial Clutch, a/k/a Marland Clutch;
                          CONTINENTAL TEVES, INC.; CROWN, CORK AND SEAL
                          COMPANY, INC.; CSR, LTD, a/k/a CONSOLIDATED SUGAR
                          AND REFINING; THE DOW CHEMICAL COMPANY; FERRO
                          CORPORATION; FERRO INDUSTRIES; FOSECO, INC.;
                          GENERAL ELECTRIC COMPANY; GENERAL GASKET
                          CORPORATION; GEORGIA-PACIFIC, LLC; GRINNELL, LLC;
                          HENNESSY            INDUSTRIES,         INC.;       HONEYWELL
                          INTERNATIONAL,          INC.;    IOWA       ILLINOIS     TAYLOR
                          INSULATION CONTRACTING, INC.; JOHN CRANE, INC.; THE
                          J.R. CLARKSON COMPANY, Successor to the Kunkle Valve
                          Company, and Successor to J.E. Lonergan Company; L&S
                          INSULATION COMPANY, INC.; LATROBE SPECIALTY STEEL
                          COMPANY; LEAR-SIEGLER DIVERSIFIED HOLDINGS
                          CORPORATION; LENNOX INDUSTRIES, INC., f/k/a Lennox
                          Furnace Company; LUSE-STEVENSON COMPANY; M&O
                          INSULATION COMPANY; MAREMONT CORPORATION;
                 METROPOLITAN LIFE INSURANCE COMPANY; MIDLAND
                 ENGINEERING COMPANY, INC.; MINE SAFETY APPLIANCES
                 COMPANY; MORTON INTERNATIONAL, INC., as Successor-
                 in-Interest to Morton Thiokol, Inc., as Successor-in-Interest to
                 Thiokol Corporation; NATIONAL SERVICE INDUSTRIES, INC.
                 (Delaware), f/k/a North Brothers, National Service Industries, f/k/a
                 North Brothers; NELSON INSULATION COMPANY; ON
                 MARINE SERVICES COMPANY, a Delaware Corporation, and a
                 Wholly Owned Subsidiary of Oglebay Norton Company, an Ohio
                 Corporation; OWENS-ILLINOIS, INC.; PAUL J. KREZ
                 COMPANY; SPRINKMANN SONS CORPORATION; PNEUMO
                 ABEX CORPORATION; REPUBLIC STEEL; RILEY POWER,
                 INC., f/k/a Riley Stoker Corporation, and Taylor Insulation Company;
                 TELEDYNE MID-AMERICAN CORPORATION, a/k/a Teledyne-
                 Vasco, f/k/a Vasco Steel; TRIANGLE ENTERPRISES, INC., a/k/a
                 Triangle Insulation Company; UNION CARBIDE CORPORATION;
                 UNION ELECTRIC STEEL CORPORATION; UNIVERSAL
                 STAINLESS & ALLOY PRODUCTS, INC., f/k/a Cytemp Steel;
                 WASHINGTON STEEL CORPORATION; WILKIN INSULATION
                 COMPANY; WTI RUST HOLDINGS, INC.; and YOUNG
                 INSULATION GROUP OF ST. LOUIS, INC., Defendants (General
                 Electric Company, Defendant-Appellant).



District & No.   First District, Sixth Division
                 Docket No. 1-17-3051


Filed            May 18, 2018



Decision Under   Appeal from the Circuit Court of Cook County, No. 17-L-4548; the
Review           Hon. Clare Elizabeth McWilliams, Judge, presiding.



Judgment         Reversed and remanded with directions.


Counsel on       Timothy E. Kapshandy, John A. Heller, and Peter N. Salib, of Sidley
Appeal           Austin LLP, of Chicago, for appellant.




                                      -2-
                                Laci M. Whitley and Tyler B. Wilke, of Flint Law Firm, LLC, of
                                Edwardsville, for appellee.



     Panel                      PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                                court, with opinion.
                                Justices Connors and Delort concurred in the judgment and opinion.


                                                  OPINION

¶1          The defendant, General Electric Company (GE), appeals from an order of the circuit court
       of Cook County denying its motion to dismiss for lack of personal jurisdiction over it in an
       action brought by the plaintiff, Arlin Campbell, for injuries allegedly resulting from his
       exposure to asbestos contained in GE’s products.1 For the reasons that follow, we reverse the
       decision of the circuit court and remand this cause with directions to dismiss GE as a party
       defendant.
¶2          The following factual recitation is derived from the allegations contained in the plaintiff’s
       complaint, GE’s motion to dismiss, the parties’ subsequent filings, and the exhibits attached
       thereto.
¶3          On May 4, 2017, the plaintiff, a resident of Alabama, filed a complaint in the circuit court
       alleging that, in December 2016, he was diagnosed with mesothelioma caused by his exposure
       to asbestos at various jobs in Illinois, Alabama, Louisiana, and Texas between 1961 and 1999.
       He claimed that asbestos “emanate[ed] from certain products” that he encountered at his
       various jobs and that some of the products that he encountered at those jobs were
       “manufactured, sold, distributed or installed” by GE. Those jobs, according to the complaint,
       included the plaintiff’s sole period of employment in Illinois, when he worked at Republic
       Steel in Chicago from 1964 to 1965. 2 The complaint did not specifically allege that the
       plaintiff encountered GE products containing asbestos at Republic Steel.
¶4          On June 9, 2017, GE filed a motion to dismiss on the basis that the plaintiff’s complaint
       failed to allege sufficient facts to confer personal jurisdiction upon it under section 2-209 of the
       Code of Civil Procedure (Code) (735 ILCS 5/2-209 (West 2016)), commonly known as the
       Illinois long-arm statute.3 GE asserted that it did not consent to the circuit court’s jurisdiction,
       no general personal jurisdiction exists over it, and no specific personal jurisdiction exists
       because the plaintiff did not allege that he was exposed to asbestos from its products in Illinois.


             1
             Following the initiation of this lawsuit, Campbell died, and Anissa Campbell Ivey was appointed
       special administrator of his estate. GE is the only defendant that is a party to this appeal.
           2
             In his discovery deposition, the plaintiff testified that his employment at Republic Steel in fact
       occurred in 1961 and 1962.
           3
             Although GE’s motion to dismiss did not identify the section of the Code under which it was
       brought, we construe it as having been brought under section 2-301 of the Code (735 ILCS 5/2-301
       (West 2016)), which governs objections to the court’s personal jurisdiction.

                                                      -3-
¶5         On August 16, 2017, the plaintiff filed a response to GE’s motion, arguing that Illinois has
       “jurisdiction by necessity” because he was exposed to asbestos in multiple states and there is
       no single forum in which he could sue every defendant. He further asserted that GE consented
       to jurisdiction by doing business and having a registered agent in this state and is subject to the
       circuit court’s general personal jurisdiction due to “systematic and continuous business
       contacts” that cause GE to be “at home” in Illinois. Finally, the plaintiff contended that GE is
       subject to the circuit court’s specific personal jurisdiction because his discovery deposition,
       which occurred on July 19 and 20, 2017, established that he was exposed to asbestos from GE
       products in Illinois. According to the plaintiff, GE manufactured the electric furnaces
       containing asbestos, which were used to melt steel at Republic Steel.
¶6         On August 30, 2017, GE filed a reply that included the affidavit of a former employee,
       Bryan Toll Jr., who attested that between 1959 and 1979, he oversaw the manufacturing of
       “industrial furnaces” at the plant where GE maintained its industrial heating division. He
       denied that GE ever manufactured “any industrial furnace product that [met] or resemble[d]
       the description of ‘electric furnaces’ *** as described in [the plaintiff’s] deposition” or that GE
       built furnaces “designed to ‘melt steel.’ ” GE supplemented its reply with the transcript of the
       plaintiff’s evidence deposition, which occurred on September 27, 2017.
¶7         On November 7, 2017, the plaintiff filed a supplemental response to GE’s motion to
       dismiss that included an excerpt from a book about electric furnaces that was published in
       1914. The excerpt, taken from a chapter titled “Laboratory Furnaces,” mentions the “Arsem”
       furnace, a type of electric furnace that “operat[es] in a vacuum” and was “made in several
       forms” by GE.
¶8         On November 14, 2017, the circuit court denied GE’s motion to dismiss in an oral ruling
       without identifying what basis it found for personal jurisdiction. We granted GE’s petition for
       leave to file an interlocutory appeal pursuant to Illinois Supreme Court Rule 306(a)(3) (eff.
       Nov. 1, 2017).
¶9         On appeal, GE contends that the circuit court erred in denying its motion to dismiss where
       the plaintiff failed to establish personal jurisdiction in Illinois. According to GE, (1) no general
       personal jurisdiction exists because it is not “at home” in Illinois, (2) it did not consent to
       jurisdiction in Illinois, and (3) no specific personal jurisdiction over it exists because the
       plaintiff’s injury did not arise from its contacts in Illinois. We agree.
¶ 10       “The plaintiff has the burden of establishing a prima facie basis to exercise personal
       jurisdiction over a nonresident defendant.” Aspen American Insurance Co. v. Interstate
       Warehousing, Inc., 2017 IL 121281, ¶ 12. The plaintiff’s prima facie case may be overcome
       by a defendant’s uncontradicted evidence that defeats jurisdiction. Russell v. SNFA, 2013 IL
113909, ¶ 28. However, “[a]ny conflicts in the pleadings and affidavits must be resolved in the
       plaintiff’s favor” for purposes of determining whether jurisdiction has been established. Id.
       Whether the circuit court has personal jurisdiction over a party is a question of law.
       Neighborhood Lending Services, Inc. v. Griffin, 2018 IL App (1st) 162855, ¶ 16. Where, as
       here, the circuit court decides the issue of personal jurisdiction solely on documentary
       evidence without an evidentiary hearing, our review is de novo. Kowal v. Westchester Wheels,
       Inc., 2017 IL App (1st) 152293, ¶ 14. We may consider a plaintiff’s complaint and any
       affidavits submitted by the parties; unrebutted allegations are taken as true. Hanson v. Ahmed,
       382 Ill. App. 3d 941, 943 (2008); see also Ill. S. Ct. R. 212(a)(4) (eff. Jan. 1, 2011) (providing
       that discovery depositions may be used “for any purpose for which an affidavit may be used”).

                                                    -4-
¶ 11        Personal jurisdiction is the authority of the court “to bring a person into its adjudicative
       process.” (Internal quotation marks omitted.) In re M.W., 232 Ill. 2d 408, 415 (2009). The
       Illinois long-arm statute (735 ILCS 5/2-209 (West 2016)), which governs Illinois courts’
       exercise of personal jurisdiction over nonresidents, specifies that jurisdiction can be invoked
       based on the commission of a tort within Illinois. Additionally, the statute provides that “[a]
       court may also exercise jurisdiction on any other basis *** permitted by the Illinois
       Constitution and the Constitution of the United States.” Id. § 2-209(c). Accordingly, “[i]f both
       the federal and Illinois due process requirements for personal jurisdiction have been met, the
       Illinois long-arm statute is satisfied and no other inquiry is required.” Keller v. Henderson, 359
Ill. App. 3d 605, 612 (2005). However, if the requirements of due process are not satisfied,
       then personal jurisdiction cannot be invoked under the long-arm statute. See Hanson, 382 Ill.
       App. 3d at 943 (“[T]he reach of the long-arm statute may lie within or may touch, but cannot
       extend beyond, the bounds circumscribed by the requirements of due process.”). Because the
       defendant in this case does not contend that the Illinois Constitution limits the exercise of
       jurisdiction to a greater degree than the United States Constitution, our analysis proceeds under
       only federal constitutional principles. See Russell, 2013 IL 113909, ¶ 33.
¶ 12        The federal due process clause (U.S. Const., amend. XIV, § 1) allows a state court to
       exercise personal jurisdiction over a nonresident defendant only if the defendant has minimum
       contacts with the state, “such that the maintenance of the suit does not offend traditional
       notions of fair play and substantial justice.” (Internal quotation marks omitted.) Aspen, 2017 IL
121281, ¶ 14 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). There
       are two categories of personal jurisdiction: general and specific. Graver v. Pinecrest Volunteer
       Fire Department, 2014 IL App (1st) 123006, ¶ 15. The minimum contacts that are required for
       purposes of due process depend on the category of personal jurisdiction asserted. Id.
¶ 13        Turning first to the issue of general personal jurisdiction, the plaintiff contends that GE is
       subject to jurisdiction in Illinois due to its significant presence and the “large amount of
       business” that it conducts in this state. GE, in response, argues that general personal
       jurisdiction is lacking because its business in Illinois represents a relatively small part of its
       worldwide operations and neither its headquarters nor principal place of business is located in
       Illinois.
¶ 14        “Where general jurisdiction exists, the plaintiff may pursue a claim against the defendant
       even if the conduct of the defendant that is being challenged occurred entirely outside the
       forum state.” Aspen, 2017 IL 121281, ¶ 14. “[T]he standard for finding general jurisdiction is
       very high and requires a showing that the nonresident defendant carried on systemic business
       activity in Illinois not casually or occasionally, but with a fair measure of permanence and
       continuity.” (Internal quotation marks omitted.) Russell, 2013 IL 113909, ¶ 36. However, the
       United States Supreme Court has explained that general jurisdiction does not automatically
       arise “in every State in which a corporation ‘engages in a substantial, continuous, and
       systematic course of business.’ ” Daimler AG v. Bauman, 571 U.S. 117, 137-38 (2014).
       Instead, “only a limited set of affiliations with a forum” provide a basis for general jurisdiction.
       Id. at 137. For a corporate defendant, this determination requires “an appraisal of [its] activities
       in their entirety, nationwide and worldwide.” Id. at 139 n.20. In particular, the corporation’s
       “affiliations” with the forum state must be “so ‘continuous and systematic’ as to render [it]
       essentially at home in the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown,
       564 U.S. 915, 919 (2011). The paradigm examples of a corporation’s home forum are its place

                                                    -5-
       of incorporation and principal place of business, although, in “exceptional” cases, a
       corporation may be “at home” elsewhere. Daimler, 571 U.S. at 137, 139 n.19.
¶ 15       Based on these principles, we find that GE is not “at home” in Illinois and, therefore, not
       subject to the circuit court’s general personal jurisdiction. The record reveals that GE’s place
       of incorporation is New York and its principal place of business is in Massachusetts. Although
       GE has been licensed to conduct business in Illinois since 1897; employs 3000 employees at 30
       facilities that it owns, leases, or operates in Illinois; and bases up to six business units in this
       state, we must consider that activity in the context of GE’s national and worldwide operations.
       Id. at 139 n.20. GE’s business in Illinois constitutes a relatively small portion of its total
       operations. It has dozens of business units throughout the United States, operates in 180
       countries, earns more than half of its $117 billion annual revenue in foreign countries, and
       employs 333,000 workers worldwide, with 125,000 workers located throughout the United
       States. See id. (noting that “[a] corporation that operates in many places can scarcely be
       deemed at home in all of them”). The record is unclear as to the precise annual revenue that GE
       generates from its business units in Illinois but shows that its sales from its Illinois operations
       exceed $1 billion, and it is claimed to have a $4.8 billion “[e]conomic [i]mpact” in Illinois.
       However, neither factor establishes that the circuit court has general jurisdiction over GE.
       Notably, GE reports annual earnings of more than $53 billion from its United States operations
       as a whole. Further, the Supreme Court has stated that the fact that a defendant has “sizable”
       sales in a particular forum does not automatically subject it to general jurisdiction, as such a
       rule would prevent out-of-state businesses from structuring their conduct “with some
       minimum assurance as to where that conduct will and will not render them liable to suit.”
       (Internal quotation marks omitted.) Id. at 139 (quoting Burger King Corp. v. Rudzewicz, 471
U.S. 462, 472 (1985)). The record before us reflects that approximately 2% of GE’s income
       from United States operations is generated in Illinois and only approximately 2.4% of its
       United States workforce is employed in Illinois.
¶ 16       Viewing these circumstances together, we find that the plaintiff has not established that
       GE’s contacts render it “at home” in Illinois or that exceptional conditions exist that would
       otherwise support general personal jurisdiction. Cf. Perkins v. Benguet Consolidated Mining
       Co., 342 U.S. 437, 439, 448 (1952) (holding that a company incorporated in the Philippines
       was subject to Ohio’s jurisdiction when it relocated there during World War II). In so holding,
       we reject the plaintiff’s argument that the “at home” standard is inapplicable because Daimler,
       unlike the present case, involved an international defendant. See Aspen, 2017 IL 121281,
       ¶¶ 18-20 (finding that, under Daimler, a company that was incorporated in Indiana and had its
       principal place of business there was not “at home” in Illinois and, therefore, not subject to
       general personal jurisdiction in Illinois).
¶ 17       To the extent the plaintiff argues that GE’s unrelated business in Illinois constitutes
       “consent” to the circuit court’s jurisdiction in this case, we decline to find that GE consented to
       be sued in Illinois based on the same activities that we have found to be insufficient to invoke
       the circuit court’s general personal jurisdiction. Nor does the fact that GE has a registered
       agent for service of process in Illinois show that it consented to jurisdiction in this State. To the
       contrary, a defendant who has a registered agent neither “consent[s] to general jurisdiction as a
       condition of doing business in Illinois” nor “waives any due process limitations on this state’s
       exercise of general jurisdiction.” Id. ¶ 24. We also reject the notion that GE “consented” to
       jurisdiction because, in unrelated matters, it sued in Illinois courts or defended actions without

                                                     -6-
       contesting jurisdiction. A party does not consent to jurisdiction in one proceeding by reason of
       failing to contest jurisdiction in another (Colletti v. Crudele, 169 Ill. App. 3d 1068, 1075-76
       (1988), superseded by statute on unrelated grounds, Pub. Act 91-145 (eff. Jan. 1, 2000)
       (amending 735 ILCS 5/2-301), as recognized in In re Marriage of Schmitt, 321 Ill. App. 3d
360 (2001)), and we cannot say that a nonresident defendant’s periodic participation in
       litigation in Illinois over the course of its existence causes it to “reasonably anticipate being
       haled into court” on any matter when the requirements for minimum contacts have not
       otherwise been met. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).
¶ 18        Next, we consider whether GE is subject to specific personal jurisdiction in Illinois.
       Specific jurisdiction exists when there is an affiliation “between the forum and the underlying
       controversy,” i.e., some activity or occurrence “that takes place in the forum State and is
       therefore subject to the State’s regulation.” (Internal quotation marks omitted.) Goodyear, 564
       U.S at 919. “[S]pecific jurisdiction is confined to adjudication of issues deriving from, or
       connected with, the very controversy that establishes jurisdiction.” (Internal quotation marks
       omitted.) Id. As the Supreme Court has explained, “[w]hen there is no such connection,
       specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities
       in the State.” Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco County,
       582 U.S. ___, ___, 137 S. Ct. 1773, 1781 (2017).
¶ 19        In this case, the plaintiff contends that the circuit court has specific personal jurisdiction
       over GE because he was exposed to asbestos from GE products in Illinois during his
       employment at Republic Steel. In support of this claim, the plaintiff relies on testimony from
       his discovery deposition. However, the transcript of that deposition shows that, initially, he
       testified that he did not remember what manufacturers produced any of the equipment used at
       Republic Steel. Later, he expressed his belief that the electric furnaces used for melting steel
       were manufactured by GE because his brother “worked on furnaces,” although the plaintiff
       acknowledged that no “tags” or “writing” on the furnaces “suggested” they were GE products.
¶ 20        GE, in response, argues that the plaintiff’s testimony during his evidence deposition shows
       that he lacked personal knowledge as to whether the furnaces at Republic Steel were
       manufactured by GE and, therefore, he cannot establish that specific personal jurisdiction
       exists. The transcript of the plaintiff’s evidence deposition shows that his attorney asked him
       whether he had “any way of knowing who made any of [the] furnaces” at Republic Steel. In
       response, he stated, “[n]o, I don’t—I can’t really say.” He added, however, that the furnaces
       were larger than an “SUV,” lined with “brick,” and wrapped in metallic insulation.
¶ 21        Pursuant to Illinois Supreme Court Rule 212(a)(4) (eff. Jan. 1, 2011), a discovery
       deposition may be used “for any purpose for which an affidavit may be used.” Illinois Supreme
       Court Rule 191(a) (eff. Jan. 4, 2013), in turn, provides that “affidavits submitted in connection
       with a motion to contest jurisdiction over the person *** shall be made on the personal
       knowledge of the affiants; shall set forth with particularity the facts upon which the claim,
       counterclaim, or defense is based; *** shall not consist of conclusions but of facts admissible
       in evidence; and shall affirmatively show that the affiant, if sworn as a witness, can testify
       competently thereto.” For purposes of a Rule 191(a) affidavit, the “[m]ere allegation that a
       triable issue of facts exists does not create an issue of fact,” and an affidavit will be deemed
       insufficient if it “shows on its face that [the affiant] could not competently testify at the trial to
       [the] matters” asserted therein. (Internal quotation marks omitted.) Stephens v. Northern
       Indiana Public Service Co., 87 Ill. App. 3d 961, 965 (1980).

                                                     -7-
¶ 22       Applying Rule 191(a) to the plaintiff’s deposition testimony, we find that he did not
       establish a basis for the circuit court’s specific personal jurisdiction over GE. In his discovery
       deposition, the plaintiff first denied knowing what manufacturers produced the equipment
       used at Republic Steel in Illinois, but later he expressed his belief that the electric furnaces used
       for melting steel were manufactured by GE because his brother “worked on furnaces.” He also
       admitted that no “tags” or “writing” on the furnaces “suggested” they were GE products. In his
       evidence deposition, the plaintiff admitted that he had no way of knowing who made the
       furnaces in use at Republic Steel. The plaintiff’s deposition testimony, taken in its entirety,
       shows that he could not competently testify that the furnaces used at Republic Steel were
       manufactured by GE. His discovery deposition, in fact, suggests that his testimony in that
       regard is inadmissible hearsay. See Ill. R. Evid. 602 (eff. Jan. 1, 2011) (“A witness may not
       testify to a matter unless evidence is introduced sufficient to support a finding that the witness
       has personal knowledge of the matter.”); Ruprecht Co. v. Sysco Food Services of Seattle, Inc.,
       309 Ill. App. 3d 113, 123 (1999) (declining to accept statements contained in an affidavit as
       true where the affiant lacked personal knowledge of the facts alleged therein); Kutner v.
       DeMassa, 96 Ill. App. 3d 243, 249 (1981) (disregarding the plaintiff’s affidavit where it was
       not based on personal knowledge and did not affirmatively show that the plaintiff could
       competently testify to the facts alleged). Other than his deposition testimony, the plaintiff did
       not introduce any other evidentiary material supporting his claim that he was exposed to a
       product produced by GE containing asbestos, during his employment in Illinois.
¶ 23       GE’s former employee, Toll, attested that GE never manufactured an electric furnace
       designed for melting steel. Even if the excerpt proffered by the plaintiff from the 1914 book
       shows that GE did manufacture such furnaces prior to Toll’s tenure at the corporation, nothing
       in the record, including the plaintiff’s description of the furnaces in his evidence deposition,
       identifies the “vacuum” furnaces described in the book with the furnaces used at Republic
       Steel. See Flanders v. California Coastal Communities, Inc., 356 Ill. App. 3d 1113, 1119
       (2005) (noting that “[t]he jurisdiction of the courts is not meant to be a speculative venture”).
       Simply put, the evidentiary material in this case does not support even an inference that the
       plaintiff was exposed to asbestos from GE products in Illinois. Therefore, he failed to meet his
       burden of establishing a prima facie basis for an Illinois court exercising specific personal
       jurisdiction over GE in this case.
¶ 24       In reaching this conclusion, we reject the plaintiff’s argument that, for purposes of specific
       personal jurisdiction, “[i]t does not matter whether the particular fact pattern that led to [a]
       plaintiff’s injury has the requisite contacts” to the forum state if “the defendant’s contacts with
       the state made it foreseeable for that defendant to defend that type of action in the state in
       which [the] plaintiff brings it.” The plaintiff argues for a “sliding scale” approach to specific
       personal jurisdiction, where a connection between a plaintiff’s claim and the defendant’s
       forum contacts can more readily be established if the defendant has wide-ranging contacts in
       that forum. In Bristol-Myers, however, the United States Supreme Court rejected the notion
       that specific personal jurisdiction could be asserted under a “sliding scale” theory.
       Bristol-Myers, 582 U.S. at ___, 137 S. Ct. at 1781. As the Court explained, a corporation’s
       continuous activity within a state “is not enough to support the demand that the corporation be
       amenable to suits unrelated to that activity.” (Internal quotation marks omitted.) Id. at ___, 137
       S. Ct. at 1781 (quoting Goodyear, 564 U.S. at 927). Instead, for purposes of specific personal



                                                     -8-
       jurisdiction, there must be “a connection between the forum and the specific claims at issue.”
       Id. at ___, 137 S. Ct. at 1781.
¶ 25       As a final matter, the plaintiff argues that jurisdiction in Illinois is appropriate under a
       doctrine of “jurisdiction by necessity.” Under this doctrine, according to the plaintiff, GE is
       subject to jurisdiction in Illinois because there is no other forum in which he could bring his
       action against all the defendants. While the plaintiff cites to certain decisions of the United
       States Supreme Court containing dicta that he construes as showing the Court’s implicit
       recognition that such a doctrine exists, he identifies no case in which the Court adopted the
       doctrine or, for that matter, any case in which any other court exercised jurisdiction over a
       party on that basis. See, e.g., Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408,
       419 n.13 (1984) (finding the record insufficient to determine whether jurisdiction by necessity
       would apply, but noting that such a doctrine is “a potentially far-reaching modification of
       existing law”); Shaffer v. Heitner, 433 U.S. 186, 211 n.37 (1977) (“This case does not raise,
       and we therefore do not consider, the question whether the presence of a defendant’s property
       in a State is a sufficient basis for jurisdiction when no other forum is available to the
       plaintiff.”). Absent any authority adopting the concept of jurisdiction by necessity, we will not
       adopt such a theory here. See Everett v. Aurora Pump Co., No. 4:17CV230 HEA, 2017 WL
2778091, at *2 (E.D. Mo., June 27, 2017) (declining to adopt the doctrine of jurisdiction by
       necessity and characterizing it as a “previously unrecognized *** method upon which to obtain
       personal jurisdiction over a defendant that has not been shown to have ‘sufficient minimum
       contacts’ ” with the forum state, such that “exercise of personal jurisdiction over it would
       conform with *** due process and traditional notions of fair play and substantial justice”).
¶ 26       For all the foregoing reasons, we find that the plaintiff has not met his burden of
       establishing that GE is subject to personal jurisdiction in Illinois either under a general or
       specific jurisdiction theory. The order of the circuit court denying the defendants’ motion to
       dismiss for lack of personal jurisdiction is, therefore, reversed, and the matter is remanded with
       directions to enter an order dismissing GE as a party defendant.

¶ 27      Reversed and remanded with directions.




                                                   -9-